                      Case 1:20-cv-09641-ALC Document 38 Filed 05/19/21 Page 1 of 4




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                                  KAMI Z. BARKER
Corporation Counsel                                100 CHURCH STREET                                     Mobile: (646) 960-1103
                                                 NEW YORK, NY 10007-2601                                  kbarker@law.nyc.gov



                                                                         May 19, 2021

        BY ECF
        Honorable Andrew L. Carter
        United States District Judge
        Southern District of New York
        Untied States Courthouse
        40 Foley Square
        New York, NY 10007
                                        Re: Malcolm, et. al. v. City of New York
                                            20 Civ. 09641 (ALC)

        Dear Judge Carter:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson, Corporation
        Counsel of the City of New York, attorney for defendant the City of New York in the above-referenced
        action. I write, pursuant to Your Honor’s Individual Rules, to oppose plaintiffs’ letter request for a pre-
        motion conference, seeking leave to file a motion for conditional certification. For the reasons more fully
        explained below, the Court should deny plaintiffs’ request.

        A.       Background
                        Plaintiffs are approximately twenty-four (24) Correction Officers, Captains, and Assistant
        Deputy Wardens (“ADW”) in the New York City Department of Corrections (“DOC”), who currently
        work at Riker’s Island. See Final Amended Complaint (“Complaint”), Dkt. No. 26, at ¶¶ 34-57. They
        claim that defendant failed to comply with various provisions of the Fair Labor Standards Act, 29 U.S.C.
        §§ 201 et seq. (“FLSA”). As a collective, plaintiffs allege that defendant failed: (1) to timely pay them
        and other similarly situated individuals overtime compensation, and (2) to pay them overtime
        compensation at all.

        B.       Argument

                         Pre-discovery conditional certification is only warranted in “appropriate cases.” See
        Myers v. Hertz Corp., 624 F.3d 537, 554 (2d Cir. 2010) (citing Hoffmann–La Roche Inc. v. Sperling, 493
        U.S. 165, 169 (1989)). Courts in this Circuit have held that it is only appropriate where plaintiffs “and
        potential plaintiffs together were victims of a common policy or plan that violated the law.” See Lee v.
        ABC Carpet & Home, 236 F.R.D. 193, 197 (S.D.N.Y. 2006) (internal citations omitted); see also Myers,
        624 F.3d at 554; Castro v. Spice Place, Inc., No. 07 Civ. 4657 (RWS), 2009 U.S. Dist. LEXIS 7678, at
        *12 (S.D.N.Y. Jan. 30, 2009). This requirement is only met when plaintiffs set forth non-conclusory,
        factual allegations demonstrating a nexus between the plaintiff’s situation and the situation of those
           Case 1:20-cv-09641-ALC Document 38 Filed 05/19/21 Page 2 of 4




individuals he or she asserts are “similarly situated.” See Greene v. C.B. Holding Corp., No. 10-cv-1094,
2010 U.S. Dist. LEXIS 90795, at *8 (E.D.N.Y. Aug. 12, 2010) (internal citation omitted); Prizmic v.
Armour, Inc, No. 05-CV-2503 (DLI)(MDG), 2006 U.S. Dist. LEXIS 42627, at *12 (E.D.N.Y June 12,
2006) (denying conditional certification where plaintiff failed to establish that a class of similarly situated
plaintiffs existed).

                To earn conditional certification, plaintiffs “must tend to show that there may be other
workers who were victims of the same policy or plan, subject to relevantly similar pay provisions, and
whose job responsibilities were similar with respect to the responsibilities that might trigger exemptions
from fair labor laws.” See Cheng Chung Liang v. J.C. Broadway Rest., Inc., 2013 U.S. Dist. LEXIS
73976 at *2-3 (S.D.N.Y. May 23, 2013); see also Cunningham v. Elec. Data Sys. Corp., 754 F. Supp. 2d
638, 647 (S.D.N.Y. 2010) (“plaintiffs satisfy their burden [on conditional certification] by making some
showing that there are other employees who are similarly situated with respect to the job requirements
and with regard to their pay provisions”).

                 Here, plaintiffs fail to sufficiently establish that they are similarly situated to the putative
collective. They cannot demonstrate commonality with respect to job duties whatsoever, and, anyway,
they do not allege the existence of a common policy that violates the FLSA. In fact, they only make vague
and conclusory allegations of a theoretical or “de facto” policy. Thus, plaintiffs’ request for conditional
certification should be denied.

                 1.       Plaintiffs Are Not Similarly Situated with Respect to Job Duties

                 In their request for conditional certification, plaintiffs ignore the factor requiring
plaintiffs to be similarly situated with respect to job duties because plaintiffs are not even similarly
situated to each other. Plaintiffs belong to three different civil service titles. They range from Correction
Officers to ADWs; that is, from entry level members of uniform service (“MOS”) to upper-level
management. See Complaint, Dkt. No. 26, at ¶¶ 34-57. They belong to different labor unions, are
compensated at distinctive rates, and are expected to meet separate duties and obligations. Correction
Officers strictly monitor and supervise inmates, detainees, and visitors, while Captains and ADWs
manage,            train,         and          supervise            Correction           Officers.       See
https://www1.nyc.gov/site/jointheboldest/officer/overview.page (last visited on May 19, 2021); see also
Collective        Bargaining         Agreements         (“CBA”)          for        Correction      Officers,
https://www1.nyc.gov/assets/olr/downloads/pdf/collectivebargaining/coba-final-agreement-2011-
2019.pdf (last visited on May 19, 2021), for Captains, http://www.nyccca.org/webuploads/2007-
2011CCACONTRACT.pdf (last visited on May 19, 2021), and for Deputy Wardens and ADWs,
https://www1.nyc.gov/assets/olr/downloads/pdf/collectivebargaining/cbu11-corrections-assistant-deputy-
wardens-revised-030108-to-06-30-12.pdf (last visited on May 19, 2021). Most importantly, each title
could trigger a different fair labor law exemption, particularly ADWs who are FLSA exempt. See Cheng
Chung Liang, 2013 U.S. Dist. LEXIS 73976 at *2-3; see also Cunningham, 754 F. Supp. 2d at 647.

                The “similarly situated” requirement does not require a showing that all members of the
collective have “perfectly identical” job duties. But the range of functions performed by plaintiffs here
goes well beyond what can be properly categorized as “similar.” Pippins v. KPMG LLP, No. 11 Civ.
0377, 2012 U.S. Dist. LEXIS 949 at *15-16 (S.D.N.Y. Jan. 3, 2012). Indeed, the only attempt plaintiffs
make at demonstrating commonality is to highlight their common use of CityTime, the City’s
timekeeping system. However, the undersigned, and every other City employee, uses CityTime to report
time and leave. This evidence is wholly insufficient, and their request for conditional certification should
be denied.



                                                      - 2-
           Case 1:20-cv-09641-ALC Document 38 Filed 05/19/21 Page 3 of 4




                  2.       Plaintiffs Are Not Similarly Situated with Respect to a Common Policy That
                           Violates the FLSA

                  Plaintiffs do not present sufficient evidence to demonstrate that DOC has a common
policy to violate the FLSA with respect to plaintiffs or the putative collective they seek to represent.
Although plaintiffs’ burden in establishing the existence of a common policy is “modest,” it still “must be
based on some substance.” See Guillan v. Marshalls of MA, Inc., 750 F. Supp. 2d 469, 480 (S.D.N.Y.
2010); see also McGlone v. Contract Callers, Inc., 867 F. Supp. 2d 438, 443 (S.D.N.Y. 2012)
(“certification is not automatic”). Unfounded allegations and hearsay are not enough. See Uresta v. MBJ
Cafeteria Corp., 10 Civ. 8277, 2011 U.S. Dist. LEXIS 120126, at *14-18 (S.D.N.Y. Oct. 17, 2011).
Rather, plaintiffs must show specifically, based on their personal knowledge that “they and potential opt-
in plaintiffs ‘together were victims of a common policy or plan that violated’” the FLSA. See Myers, 624
F.3d at 555 (quoting Hoffmann, 982 F. Supp. 249).

                 Plaintiffs’ allegations give no indication that they or anyone else at the DOC have been
victims of a common policy or plan that violates the FLSA. Rather, plaintiffs complain of performing
extensive overtime, primarily after the pandemic, which caused Riker’s Island to be frequently short-
staffed due to regularly imposed quarantines.1 Plaintiffs’ unions and defendant have negotiated over the
policies and procedures for compensating MOS for overtime during emergencies like the pandemic.

                  Yet, plaintiffs make vague and conclusory allegations of defendant having some
unknown “de facto policy” that violates the FLSA. Plaintiffs apparently believe this because ADW
Malcolm and unnamed “others” “advised as much.” See Complaint, Dkt. No. 26, at ¶ 85. Malcolm’s
Declaration, however, demonstrates that Malcolm only advised defendant of his frustration with having to
prove the overtime he worked through sign in/out sheets, see Dkt. No. 33-1 at ¶ 5, and this is insufficient
evidence for a de facto policy. “[E]vidence of such a de facto policy entails either (i) comprehensive
statistical analyses or (ii) anecdotal evidence that reaches a certain critical mass. Gregory v. Stewart's
Shops Corp., No. 7:14-CV-33 (TJM/ATB), 2016 U.S. Dist. LEXIS 89576, *39-40 (N.D.N.Y. July 8,
2016) quoting Ruiz v. Citibank, N.A., 10 Civ. 5950 (KPF)(RLE), 93 F. Supp. 3d 279, 289 (S.D.N.Y.
March 19, 2015). Plaintiffs do not attempt to allege either. Therefore, their request for conditional
certification should be denied.



                                                                        Respectfully submitted,




                                                      By:      ECF:                    /s/
                                                                                Kami Z. Barker
                                                                        Assistant Corporation Counsel




1
  See “'We Feel Like All of Us Are Gonna Get Corona.' Anticipating COVID-19 Outbreaks, Rikers Island Offers
Warning For U.S. Jails, Prisons,” available at https://time.com/5808020/rikers-island-coronavirus/ (last visited April
12, 2021) (“’New York City jails are the epicenter of the epicenter,’ a spokesperson for the New York City
Corrections Officer Benevolent Association (COBA) tells TIME. ‘Every day, more COs and more inmates are
testing positive.’ Hundreds of correctional officers across the city have, in recent days, been calling out sick.”).


                                                        - 3-
        Case 1:20-cv-09641-ALC Document 38 Filed 05/19/21 Page 4 of 4




To:   Moser Law Firm, P.C.
      Paul Andrew Pagano
      5 East Main Street
      Huntington, NY 11743
      917-589-1479
      paul.pagano@gmail.com
      (By ECF)




                                     - 4-
